756 N.W.2d 68 (2008)
Markell VANSLEMBROUCK, a Minor, by his Next Friend Kimberly A. VANSLEMBROUCK, and Kimberly A. Vanslembrouck, Individually, Plaintiffs-Appellees,
v.
Andrew Jay HALPERIN, M.D., Michigan Institute of Gynecology & Obstetrics, P.C., and William Beaumont Hospital, Defendants-Appellants.
Docket No. 135893. COA No. 273551.
Supreme Court of Michigan.
September 25, 2008.

Order
On order of the Chief Justice, the motion by defendants-appellants for extension to September 17, 2008 of the time for filing their brief and appendix is considered and it is GRANTED.